UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7321



TROY LUKE BURKS,

                                              Plaintiff - Appellant,

          versus


JOHN PATE, Acting Warden; BETTY E. ALBRITTON,
Disciplinary Hearing Officer; P. FELDER, Unit
Sergeant;   SOUTH   CAROLINA  DEPARTMENT   OF
CORRECTIONS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-02-4014-3)


Submitted:   April 17, 2006                 Decided:   April 28, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Luke Burks, Appellant Pro Se.    Isaac McDuffie Stone, III,
Marshall Hodges Waldron, Jr., CAROLINA LITIGATION ASSOCIATES,
Bluffton, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Troy   Luke   Burks   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.        We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.         See Burks v. Pate,

No. CA-02-4014-3 (D.S.C. filed Aug. 8, 2005 & entered Aug. 9,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -